                                                                 JS-6




             UNITED STATES DISTRICT COURT
            CENTRAL DISTRICT OF CALIFORNIA




GRAND FABRICS                        CV 18-748 DSF (AFMx)
INTERNATIONAL LIMITED,
      Plaintiff,
                                     JUDGMENT
                v.

MELROSE TEXTILE, INC.,
      Defendant.



  The Court having granted a motion for default judgment,

   IT IS ORDERED AND ADJUDGED that judgment be entered
in favor of Plaintiff and against Defendant in the amount of
$1,528,421.23, that Defendant’s counterclaim be dismissed, and
that Plaintiff recover costs of suit pursuant to a bill of costs filed
in accordance with 28 U.S.C. § 1920.

  IT IS SO ORDERED.


Date: November 19, 2018              ___________________________
                                     Dale S. Fischer
                                     United States District Judge
